Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered April 21, 1998, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him, as a second felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence disproved defendant’s justification defense beyond a reasonable doubt. Concur — Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.